Citation Nr: 0117976	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  01-03 076	)	DATE
	)
	)


THE ISSUE

Whether clear and unmistakable error (CUE) exists in a Board 
of Veterans' Appeals (Board) decision.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
August 1948 to January 1970.  

2.  The Moving Party failed to clearly and specifically set 
forth the alleged CUE, or errors, of fact or law in any 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error..  


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on CUE have not been met, the motion must be 
dismissed without prejudice to refiling.  38 C.F.R. 
§ 20.1404(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 2001, the Board received a letter in which the 
Moving Party alleged CUE with an unidentified decision that 
continued a noncompensable rating for hypertension.  In March 
2001, the Board wrote to the Moving Party and instructed him 
that it would wait sixty days before adjudication of the CUE 
claim.  The Board advised the Moving Party that he should 
review 38 U.S.C. § 7111 and the Code of Federal Regulations 
beginning at 38 C.F.R. § 20.1400.  The Moving Party provided 
no further argument and the CUE claim is now before the 
Board.  

A motion for revision of a decision based on CUE must be in 
writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran; the name of the moving party if other than the 
veteran; the applicable Department of Veterans Affairs file 
number; and the date of the Board decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion pertains.  
Motions which fail to comply with the requirements set forth 
in this paragraph shall be dismissed without prejudice to 
refiling under this subpart.  38 C.F.R. § 20.1404(a) (2000).

The Board received the only motion for revision of a 
decision based on CUE in March 2001.  In the motion, the 
Moving Party fails to clearly and specifically set forth the 
date of the Board decision to which the motion relates.  
Moreover, the moving party failed to set forth the alleged 
CUE, or errors, of fact or law in any Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.  Because the moving party's motion fails to 
comply with the requirements set forth in 38 C.F.R. 
§ 20.1404(a) (2000), the motion is dismissed without 
prejudice.  


ORDER

The motion is dismissed without prejudice to refiling.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Only a final decision of the Board may be appealed to the 
United States Court of Appeals for Veterans Claims.  38 
U.S.C.A. § 7252 (West 1991 & Supp. 2000); Wilson v. Brown, 
5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal 
an issue to the Court must first obtain a final Board 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(a) (2000) is not a final Board decision.  
38 C.F.R. § 20.1409(b) (2000).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.  



